PER CURIAM.
Petitioners sought a decree disconnecting a certain area from the incorporated Town of West Jordan. The lower court entered a judgment denying the petition and petitioners appeal.
The lower court made a finding that the area seeking disconnection did not come within the requirements of Section 10-4-1, U.C.A.1953, of being “within and lying on the borders” of the town.
In their brief, petitioners urge that the lower court made the finding and denied the petition upon jurisdictional grounds. This is borne out by a statement in an order subsequently entered by the court.
Counsel for the Town of West Jordan states that the question is much the same whether considered as jurisdictional, or as a fact to be determined under the circumstances and under all of the evidence presented in the case.
Regardless of whether the lower court decided the matter upon its merits or up on the matter of jurisdiction, the record before us is so incomplete as to prevent this court from making an adequate review. It is devoid of any evidence or of any finding to enable us to determine whether or not the area involved is “within and lying upon the borders” of the town.
Remanded with instructions to take additional evidence, if necessary, and make appropriate findings.
No costs awarded.